DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, do not explicitly disclose An occupant modeling device comprising: at least one processor configured to implement: an acquisition section that acquires an image obtained by imaging a region in which there is a probability that a face of an occupant is present in a vehicle; a model fitting section that generates a model of the face based on a first image acquired by the acquisition section; a tracking section that adapts the model to a second image acquired after the first image acquired by the acquisition section; a determination section that determines correctness of a facial part position included in the second image to which the model is adapted, by using learned information obtained through learning based on correct information and incorrect information regarding the facial part position of the face; and a processing section that determines whether a process in the tracking section is to be continuously executed or a process in the model fitting section is to be executed again according to a determination result in the determination section, wherein the determination section executes a first determination of determining correctness of a position of an eye of the face as the facial part position and a second 2 determination of determining correctness of positions of a plurality of facial parts other than an eye included in the face, as amended, render the claims allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.